DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-12 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,610,896. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims substantially overlap in claimed subject matter, including the defining of the hydraulic motor with a manifold member with an inner volume, a power generating member (vibration generating member) with a channel formed in the outer surface of the power generating member and a plurality of recessed grooves formed in the surface of the power generating member. Small differences in the limitations (such that the grooves are notches/tapered surfaces/slots in claim 2) are known to one of ordinary skill in the art. The methodology doesn’t include distinct differences with the structure that is intended to be used in the method steps of claims 10-12.
Claims 1-12 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,987,698. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims substantially overlap in claimed subject matter, including the defining of the hydraulic motor with a manifold member with an inner volume, a power generating member (vibration generating member) with a channel formed in the outer surface of the power generating member and a plurality of recessed grooves formed in the surface of the power generating member. Small differences in the limitations (such that the grooves are notches/tapered claim 2) are known to one of ordinary skill in the art. The methodology doesn’t include distinct differences with the structure that is intended to be used in the method steps of claims 10-12.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3-8 each recite individual limitations such as “a location of the inlet orifice”, “a depth/width of each recessed groove”, “depth/width of the channel”, “size of the inlet orifice”, “diameter of the power generating device”, or combinations thereof, are “selected” depending on the desired torque/speed of rotation of the power generating device. However, it’s not clear how these limitations are dependent upon the torque/speed when the motor presumably rotates at selected speeds. If the dimensions or locations of recited structure are already present, it’s not clear then how they could be dependent upon the speed/rotation of the power generating device. 





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 9-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Fink (US 5314305) in view Neumann (US 20180292501) and Elliston (US 3866480).
Regarding claims 1-2 and 10;
Fink discloses a hydraulic motor comprising: a manifold member comprising an inner volume (14), a fluid inlet orifice (8) and a fluid outlet orifice (9); and a power generating member operatively coupled within the manifold member, power generating member comprising a channeled grooved drive, wherein: the power generating member comprising a spool and a drive shaft (see Figure 3; 2 includes spool and drive shaft); and the channeled grooved drive comprises: a channel (see the channel formed by the indentations) formed in the outer surface of the spool of the power generating member; a plurality of recessed grooves (27) formed within the channel formed in the outer surface of the spool and around a circumference of the spool, wherein the plurality of recessed grooves are evenly spaced around the circumference of the spool and each recessed groove comprises a fluid engaging surface (Figures 2 and 4), wherein the power generating member rotates in response to a fluid. The recessed grooves are a tapered surface extending from an edge of the fluid engaging surface of the spool and the outer surface of the spool, or a slot, or a notch (see Figures 2 and 4).

Neumann teaches a vibration generating device (10) with an inlet (14) and outlet (22), the device further comprises a vibration generating member that rotates, the vibration generating member including a plurality of circumferentially spaced grooves (Figure 1A). The vibration generating member includes an off-center weight (20). Neumann further teaches “In this examples, compresses air is used, however other gases or liquids may be used”. It is therefore established that for vibration generating devices with grooves formed in the rotational device can utilize liquids or air/gas as the fluid medium. Elliston teaches a vibrating device with a rotor (39) including a plurality of grooves (50) formed in the peripheral surface of the rotor. The cavity (20) can be air or oil.
Because Fink discloses a vibration generating device with circumferentially spaced grooves that interact with a pressurized fluid, and because Neumann teaches that such vibration generating devices utilize liquid or gas, and because Elliston teaches that oil can be utilized as the liquid, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify substitute the fluid of Fink such that  hydraulic oil flowing into the inner volume of the manifold member through the inlet orifice, wherein the hydraulic oil flows through the enlarged radius portion and a portion of the hydraulic oil engages the plurality of recessed grooves to rotate the vibration generating member, and the hydraulic oil flows out of the inner volume of the manifold member through the outlet orifice as taught by Nuemann and Elliston as none but the expected result of generating a vibrational force through the rotation of the rotor. Nuemann shows that air is art 
	Regarding claims 9 and 12;
		Fink in view of Nuemann and Elliston teaches the device according to claim 1 above.
	Fink fails to teach the power generating member is configured to couple the drive shaft to and supply power to an external device.
	Elliston further teaches the device includes the power generating member (Figure 1) which is configured to couple to the drive shaft (25) to and supply power to an external device (Figure 7).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shaft of the device in Fink such that it is coupled to and supply power to an external device as taught by Elliston for the purposes of supplying power to the respective motors.

Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Fink (US 5314305) in view Neumann (US 20180292501) and Elliston (US 3866480), and further in view of Treat (US 6244815).
Fink in view of Nuemann and Elliston teaches the device according to claim 1 above.
Fink fails to teach the power generating member is configured to couple the drive shaft to and supply power to an external device.
Treat teaches a power generating member with a series of circumferentially spaced grooves (Figure 3), the device includes a shaft (31) which is connected to supply power to an external device: “Driveshaft 31 penetrates bearing 36B that nests within bearing chamber 34B in casing 14B and the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the power generating device of Fink such that the shaft is configured to connect to and power an external device as taught by Treat as such external devices are “known to those skilled in the art” for the purposes of powering said devices.

	Claims 3-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Fink (US 5314305) in view Neumann (US 20180292501) and Elliston (US 3866480), and further in view of Wadensten (US 6261059).
	Such that the claims are definite:
Fink in view of Neumann and Ellison teaches the hydraulic motor and method according to claims 1 and 10 above.
Fink fails to teach a dependent relationship with the location/size of the inlet orifice, the depth/width of the recessed grooves, the depth/width of the channel, the diameter of the power generating device, or a combination thereof on the speed/torque of the power generating device.
Wadensten teaches a motor device with a rotating turbine vibrator (Figure 2). The device includes an inlet (70) to deliver fluid to the rotor which includes blade/teeth, the blades or teeth may be formed with various profiles (Figure 2). The speed and frequency (and thereby the torque) may be controlled by adjusting the pressure/flow of the fluid, the angle of the blades/teeth, the tooth/blade profile (and thereby the width/depth of the grooves/channel), and the alignment of the inlet port passageway, or a combination thereof (Col. 2, Lines 26-31). 
It therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Fink such a location of the inlet orifice with respect to the fluid engaging surface, a depth and width of each recessed groove, a depth and width of the channel, a size of the inlet orifice, a diameter of the power generating device selected depending on desired torque and speed of rotation the power generating device as taught by Wadensten for the purposes of adjusting/controlling the frequency/speed of the turbine to be efficient to operate and which produces higher vibratory forces for a given size while operating at a given pressure.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN D SEABE whose telephone number is (571)272-4961. The examiner can normally be reached Monday-Friday, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN D SEABE/Primary Examiner, Art Unit 3745